DETAILED ACTION
This is on the merits of Application No. 17/291615, filed on 05/06/2021. Claims 1-5 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/06/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 10 states “at least one planetary gear stage… a sun gear of the planetary gear stage”. It is unclear if there is at least one planetary gear stage or just one planetary gear stage. It appears applicant means --a sun gear of the at least one planetary gear stage--.
Claim 4 line 2 states “the lubricant line”. It is unclear if there is at least one lubricant line or just one lubricant line. It appears applicant means --the at least one lubricant line--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2018/0274663 to Hepermann.
Hepermann discloses:
(Claim 1) A transmission, comprising: at least one planetary gear stage (2) including a planet carrier (14) having a first toothing, at least one lubricant line (21 22) having a first outlet opening (opening from 22 to 13) and a second outlet opening (opening of 21 towards 10); wherein the first toothing, together with a second toothing, forms a spline (13 splines teeth of carrier 14 and teeth of 10), wherein the first outlet opening is configured to lubricate the spline (22 lubricates spline 13), wherein the second outlet 
(Claim 3) wherein the first outlet opening is configured for pressure lubrication of the spline (Par. [0014], oil under pressure reaches the spline).
(Claim 4) wherein the lubricant line includes a first hole (22) and a second hole (21) wherein the first hol
(Claim 5) wherein a diameter of the first hol.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hepermann in view of EP2280193 to Hoebing (cited in applicant’s IDS).
Hepermann discloses:
The limitations of claim 1.
Hepermann does not disclose:
(Claim 2) wherein the second outlet opening is a spray nozzle.
Hoebing teaches:
(Claim 2) an outlet opening is a spray nozzle (Fig. 2, par. [0010], element 11, an injection nozzle used for lubricating a toothing).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Hepermann to use a spray nozzle, as taught by Hoebing, in order to provide lubrication to the surrounding gearing. A spray nozzle will allow for precision and increase the liquid surface area of the lubrication.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pydin (US 2019/0063589) discloses a vehicle drive apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659